Citation Nr: 1329973	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  05-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for disability due to thyroiditis to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, sent to the Veteran by the RO in North Little Rock, Arkansas, which denied the Veteran's claims for service connection. 

In January 2008 the Board denied the claim for service connection for pancreatitis and remanded the thyroiditis claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.   In May 2013 the Board once again remanded the Veteran's claim for further development. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; they were reviewed by the RO as noted in the February 2013 Supplemental Statement of the Case and by the Board. 

In his October 2005 VA Form 9, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Also, in July 2011 correspondence the Veteran raised the issue of entitlement to an increased rating for his service-connected long thoracic nerve paralysis, right upper extremity (major) associated with residuals, compression fracture thoracic spine with degenerative changes and residuals, compression fracture thoracic spine with degenerative changes.  The Veteran also appeared to raise the issue of entitlement to service connection for eye problems due to nerve medications issued by the VA. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred the TDIU claim to the RO in January 2008 and in May 2013.  To date, however, the RO has not taken any action on this claim or the July 2011 claims.  Therefore, the Board does not have jurisdiction over these claims and they are referred again to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims entitlement to service connection for Hashimoto's thyroiditis with a benign right nodule due to his military service, to include radiation exposure and chemical exposure while he was a laboratory technician in service. 

As noted in the January 2008 and May 2013 remands, a veteran may be service-connected directly under the special framework of 38 C.F.R. § 3.311  if the claimed disorder is a radiogenic disease.  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and must become manifest five years or more after exposure. 38 C.F.R. § 3.311(b)(2), (5).  A non-malignant thyroid nodular disease such as the veteran's is considered a radiogenic disease under 38 C.F.R. § 3.311.  The Veteran was diagnosed with this disease in October 2004, sixteen years after discharge from service. 

As the threshold requirements for service connection under 38 C.F.R. § 3.311 were met, the Board found that an assessment as to the size and nature of the radiation dose must be made. 38 C.F.R. § 3.311(a)(1).  In January 2008 the Board requested that the RO submit a request for any records of occupational exposure to ionizing radiation to the Air Force Radiation Protection Division.  In response to the January 2008 Board remand, the RO wrote to the Air Force Medical Support Agency in July 2011 requesting records of occupational radiation exposure for the Veteran.  In an August 2011 response, the Air Force Medical Support Agency wrote that the office had queried the occupational radiation exposure monitoring records in the USAF (United States Air Force) Master Radiation Exposure Registry (MRER) for the Veteran and found no external or internal radiation exposure data for the Veteran.  It was indicated that the MRER was the single repository for occupational radiation exposure monitoring for all Air Force personnel and, even though, the records dated back to 1947, there appeared to have been cases where early records, especially DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  

Thereafter, the RO wrote to the DTRA requesting a radiation dose estimate for the Veteran.  In a February 2013 response, the DTRA wrote that per Title 38, Code of Federal Regulations (38 C.F.R.) 3.311(a)(2)(i) and (ii), the scope of the Nuclear Test Personnel Review (NTPR) Program was limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan, following World War II.  Exposure to radiation from sources other than U.S. atmospheric nuclear testing or the occupation of Hiroshima and Nagasaki is beyond the purview of DTRA's office.  The DTRA suggested that for information on radiation exposure from sources other than nuclear testing or the occupation of Hiroshima or Nagasaki, an inquiry should be made to U.S. Air Force Radiation Dosimetry Laboratory. 

Since the RO never wrote to the U.S. Air Force Radiation Dosimetry Laboratory, as was suggested by the DTRA, the Board remand in May 2013 directed the RO to verify the Veteran's alleged occupational exposure to ionizing radiation by contacting the U.S. Air Force Radiation Dosimetry Laboratory.  

The RO contacted the U.S. Air Force Radiation Dosimetry Laboratory and in June 2013 they responded that they queried the Master Radiation Exposure Registry and other available USAF records of occupational radiation exposure but no records were located.  They also stated that "the mandate that all Dosimetry records be centrally maintained was not implemented until 1981; it is therefore possible the exposure records in question are within the National Archive in St. Louis." There is no indication that the National Archives in St. Louis, Missouri has been contacted; thus, the Board finds that the Veteran's claim must be remanded in order to verify any of the Veteran's alleged occupational exposure to ionizing radiation by contacting the National Archives in St. Louis, Missouri.

The Board also finds that the Veteran has not been afforded a VA examination.  Thus, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his thyroiditis.  The VA examiner should state whether it is at least likely as not related to his military service. 

Accordingly, the case is REMANDED for the following action:

1.  Submit a request for any records of the Veteran's alleged occupational exposure to ionizing radiation to National Archives in St. Louis, Missouri.

2.  If, and only if, the above request results in confirmation of the Veteran's alleged occupational exposure to ionizing radiation, request that DTRA provide a radiation dose estimate for the Veteran.  In constructing the estimate, DTRA should be requested to review the Veteran's claims file, including the Veteran's statement regarding his radiation exposure and any evidence of radiation exposure obtained as the result of the development outlined above. 

Thereafter, consider a possible referral, pursuant to 38 C.F.R. § 3.311(a)(2)(iii), to the Undersecretary for Health to determine whether a medical opinion or referral to an outside consultant for a medical opinion is necessary. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his thyroiditis.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's radiation/chemical, and medical history and any assertions regarding whether the condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) As the Veteran to detail all exposure to chemicals and/or radiation during his military service?

B) Does the Veteran have a current diagnosed condition of thyroiditis, to include any residuals?

C) Is it at least as likely as not (50 percent or greater) that the Veteran's thyroiditis, to include any residuals, began in service or is related to service, to include his reported in-service exposure to radiation and various chemicals as noted in the statement of February 2008?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

